Citation Nr: 0640184	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a throat 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a compensable evaluation for keloids of 
the left upper arm.

6.  Entitlement to a compensable evaluation for residuals of 
a stress fracture, left foot.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran's DD-214 lists active service from November 2001 
until September 2003.  That document also indicates prior 
active service of one year and four month's duration, as well 
8 years and 4 months of prior inactive service.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2002 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in North Little Rock, Arkansas, and St. Petersburg, Florida, 
respectively.  The most recent correspondence indicates that 
the file has again been transferred to the RO in North Little 
Rock.

With respect to the veteran's claim of entitlement to service 
connection for a throat disability, it is observed that this 
issue was denied by the RO in a March 2002 rating action.  
The veteran initiated an appeal in March 2002 and a statement 
of the case was issued in August 2003.  The veteran's 
substantive appeal received in October 2003 did not include 
the throat claim.  However, it appears that the veteran 
intended to appeal that issue.  Indeed, in a June 2004 letter 
to the RO, the veteran questioned why the claim of 
entitlement to service connection for a throat disability was 
not addressed in a recently issued May 2004 rating decision.  
In response, the RO sent her a July 2004 letter informing her 
that the throat claim issue was "currently on appeal."  
Given the veteran's intent to have pursued that claim, and in 
light of any reliance placed on VA's assertions that the 
issue was already part of her appeal, the Board finds that it 
has jurisdiction over this matter.  Indeed, under the 
circumstances detailed above, it would appear that VA is 
estopped from nullifying the claim on the basis of 
untimeliness.  

The Board further calls attention to a February 2004 
communication, the veteran raised a claim of entitlement to 
service connection for a tonsillectomy.  It does not appear 
that such claim has been adjudicated.  As such, the matter is 
referred back to the RO for appropriate action.

Finally, it is noted that evidence has been submitted by the 
veteran subsequent to certification of her appeal to the 
Board.  Such evidence, received in November 2006, refers to 
an eye disability not the subject of the current appeal.  
Indeed, it appears that such evidence could be interpreted as 
a claim of entitlement to an increased rating for the 
veteran's service-connected conjunctivitis.  As such, the 
matter is referred back to the RO for appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, additional development is required in 
order to satisfy VA's obligations under the VCAA.  
Specifically, it is noted that the veteran's substantive 
appeal as to the left foot and hearing loss claims, submitted 
in March 2005, expresses a desire for a hearing before a 
Veteran's Law Judge sitting before the RO.  It is also 
observed that an earlier substantive appeal pertaining to the 
veteran's right knee, left knee and left arm claims, 
submitted in October 2003, requested a hearing before the 
Board in Washington.  Moreover, a VA Form 646 submitted by 
the veteran's accredited representative in October 2006 
indicated that the veteran was scheduled to appear before the 
Board via videoconference hearing.  An April 2005 letter from 
the RO containing various hearing options was not returned.

As illustrated above, there is some lack of clarity regarding 
the veteran's hearing.  However, there is no question that a 
hearing has been sought as to every claim currently on 
appeal.  Moreover, because the most recent substantive appeal 
noted a desire for a hearing before the a Veterans Law Judge 
sitting at the RO, it is logical to assume that the veteran 
would prefer to give testimony on all issues in the same 
manner, and that she no longer desires to travel to 
Washington for a hearing on the issues right knee, left knee 
and left arm claims.  To the extent that she may prefer a 
videoconference hearing over an in-person hearing, this can 
be clarified by the regional office.  


Accordingly, the case is REMANDED for the following action:

Contact the veteran and determine whether 
she desires an in-person hearing before a 
traveling Veteran's Law Judge sitting at 
the RO in North Little Rock, Arkansas, or 
would prefer a hearing with a Veterans 
Law Judge via videoconference.  Then 
schedule the hearing based on her stated 
preference.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



